TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00728-CV



                                     In re Matthew Murphy




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Matthew Murphy has filed a motion to dismiss this mandamus proceeding

as moot. Murphy’s petition for writ of mandamus asked this Court to direct the county court to

vacate its order granting the real party in interest Mojdeh Delshad’s motion to exclude and motion

to disqualify Murphy’s expert witness on real-property valuation. See Tex. Gov’t Code § 22.221;

see also Tex. R. App. P. 52.1. At the same time, Murphy filed an emergency motion for temporary

relief, seeking a stay of the trial set for November 6, 2017, in the underlying case. See Tex. R. App.

P. 52.10(a). We granted the emergency motion and stayed the trial. See id. R. 52.10(b).

               In response to Murphy’s petition for writ of mandamus, Delshad advised this Court

that she had filed a “Notice of Abandonment of Plaintiff’s Diminution of Value Claim” in the

underlying proceeding, pursuant to Texas Rule of Civil Procedure 165; accordingly, she asked the

Court to dismiss Murphy’s petition for writ of mandamus as moot. Murphy subsequently filed a

motion to dismiss his petition for writ of mandamus. In his motion to dismiss, Murphy confirms that

the petition for writ of mandamus is moot because Delshad’s abandonment of her claim means that
evidence of the value of the real property at issue no longer has any relevance to the underlying suit.

See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot

if a controversy ceases to exist between the parties at any stage of the legal proceedings . . . .”).

Therefore, we grant Murphy’s motion and dismiss this mandamus proceeding as moot, and we lift

the stay of the trial in the underlying case. See Tex. R. App. P. 52.10(b).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Field, and Bourland

Filed: November 28, 2017




                                                  2